Citation Nr: 9924522	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-16 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for a left shoulder 
disability, initially assigned a 10 percent evaluation.



INTRODUCTION

The veteran had active service from May 1972 to October 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1993 and later RO rating decisions that denied 
service connection for bilateral hearing loss, residuals of a 
cervical spine strain, and allergic rhinitis; granted service 
connection for a left shoulder disability and assigned a 
10 percent rating; and granted service connection for 
maxillary sinusitis and assigned a zero percent rating.  In 
July 1995, the Board remanded the case for additional 
development.

In a March 1998 decision, the Board denied service connection 
for bilateral hearing loss, residuals of a cervical spine 
strain, and allergic rhinitis, and an increased (compensable) 
evaluation for maxillary sinusitis.  At that time, the Board 
also remanded the case to the RO for issuance of a 
supplemental statement of the case with regard to the issue 
of entitlement to a higher rating for the left shoulder 
disability.  In 1999, the file was returned to the Board.



FINDING OF FACT

The left shoulder disability is manifested primarily by mild 
atrophy of the supraspinatus and infraspinatus fascia, mild 
prominence at the base of the scapular spine posteriorly, 
slight limitation of motion, mild neurological deficits, and 
X-ray evidence of a non-union fracture at the base of the 
scapular spine and mild hypertrophic changes at the acromial 
clavicular joint; compensable limitation of motion of the 
left arm, compensable neurological deficits of the left arm 
or loose movement of the clavicle is not found.


CONCLUSION OF LAW

The criteria for a higher rating for the left shoulder 
disability, initially assigned a 10 percent evaluation, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, Plate I, 4.71a, Code 5203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1972 to October 1992.

Service medical records show that the veteran sustained a 
fracture of the left scapula, distal third.

In November 1992, the veteran underwent a VA general medical 
examination.  He gave a history of a left shoulder injury and 
complained of some pain with lifting.  There was normal range 
of motion of the left shoulder.  X-ray of the left scapula 
showed fracture at the base of the coracoid process without 
displacement.  The glenohumeral joint was normal.  The 
diagnosis was status post fracture of the left scapula.

The veteran underwent a VA orthopedic examination in November 
1995.  He gave a history of a fracture of the left scapula in 
service with no significant difficulty with the shoulder for 
the remainder of his service.  Since separation from service, 
he reported occasional pain and fatigue with overhead lifting 
and repetitive overhead activities, and that these activities 
were common in his job as a construction worker.  There was 
mild atrophy of the supraspinatus and infraspinatus fascia.  
There was a mild prominence at the base of the scapular spine 
posteriorly.  He demonstrated 175 degrees of active forward 
elevation of the left arm.  There was 70 degrees external 
rotation of the left shoulder and 90 degrees of external 
rotation.  He could place his thumb posteriorly between his 
shoulder blades to about T7.  He had no true scapular wing, 
although the medial border of his left scapula was somewhat 
more prominent than the right.  Motor testing revealed 5/5 
internal rotation strength, 4-/5 external rotation strength, 
and 4-/5 forward elevation strength of the left shoulder.  
There was no tenderness in the biceps tendon groove.  He had 
very mild impingement symptoms with forward elevation and no 
real cross chest impingement.  The AC (acromio-clavicular) 
joint on the left was hypertrophic, but nontender.  With 
active range of motion of the left shoulder, there was some 
crepitation.  After reviewing X-rays of the left shoulder, 
the examiner concluded that there was prominence in the 
region of the base of the scapular spine and that the 
crepitation most likely represented a fibrous non-union of 
the veteran's previous scapular fracture.  X-rays of the left 
shoulder revealed a non-union of a fracture of the base of 
the scapular spine as it attached to the main body of the 
scapula.  There were some mild hypertrophic changes at the 
acromial clavicular joint.  The diagnosis was non-union of 
fracture of base of scapular spine.


The examiner who conducted the November 1995 VA orthopedic 
examination concluded that the X-rays of the left shoulder 
showed a non-union of the scapular spine.  The examiner 
believed that there was some motion at the non-union point 
that could account for the veteran's persistent symptoms of 
easy fatigue and weakness with repetition of overhead 
activities.  The examiner noted that, mechanically, the 
veteran would have lost some of the suspensory affect of his 
clavicle because of the non-union, that could very well later 
cause recurrent rotator cuff impingement symptoms and 
continued overhead weakness.  It was noted that the veteran 
seemed to be functioning fairly well and participated at a 
fairly high level of strenuous occupational exertion.  

The veteran was scheduled for a VA orthopedic examination in 
April 1997 in order to determine the severity of his left 
shoulder disability, including any functional impairment due 
to pain.  A document from a VA medical facility dated in May 
1997 notes that the veteran failed to report for the 
scheduled examination and that a representative of the 
medical facility attempted to contact the veteran by 
telephone.  It was noted that a message was left for the 
veteran to report his current address.  A review of the 
record shows that correspondence sent to the veteran was 
returned by the Postal Service as undeliverable as addressed 
and that his compensation payments have been suspended 
because they were returned by the postal service as 
undeliverable.  The file also shows that the veteran's former 
representative was contacted in an effort to obtain a current 
address of the veteran.  A review of the file fails to show 
receipt of a reply from the veteran to the telephone message 
left by a VA representative in May 1997 or of an address 
where he can be reached and his checks mailed to.




B.  Legal Analysis

The veteran's claim for a higher rating for the left shoulder 
disability, initially assigned a 10 percent evaluation, is 
well grounded, meaning it is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  No further assistance to the veteran 
is required to comply with VA's duty to assist him, for the 
reasons stated herein.

A review of the evidence shows that various correspondence 
sent to the veteran was returned by the Postal Service as 
undeliverable and that efforts by VA representatives to 
obtain his current address have been unsuccessful.  The 
veteran has an obligation to cooperate, when required, in the 
development of evidence pertaining to his claim.  The duty to 
assist is not always a one-way street, nor is it a blind 
alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  "In the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (1998).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).
Since the claim for a higher rating for the left shoulder 
disability being considered in this appeal is in conjunction 
with the veteran's original claim for service connection for 
a left shoulder disability, it shall be rated based on the 
evidence of record.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Code 5203.

The standard ranges of motion of the shoulder are 180 degrees 
forward elevation (flexion), 180 degrees abduction, 90 
degrees external rotation, and 90 degrees internal rotation.  
38 C.F.R. § 4.71, Plate I.

The report of the veteran's VA medical examination in 
November 1992 shows that he had normal range of motion of the 
left shoulder and that X-ray of the left scapula revealed a 
fracture at the base of the coracoid process without 
displacement.  The report of the veteran's VA orthopedic 
examination in November 1995 shows that he had complaints of 
occasional pain and fatigue with overhead lifting and 
repetitive overhead activities, and these activities were 
common in his job as a construction worker.  Examination of 
the left shoulder at that time revealed mild atrophy of the 
supraspinatus and infraspinatus fascia, mild prominence at 
the base of the scapula spine posteriorally, slight 
limitation of motion of the left arm and shoulder, very mild 
neurological deficits, and X-ray findings of a non-union of a 
fracture at the base of the scapular spine as it attached to 
the scapula and mild hypertrophic changes.  While the 
examiner opined that there was some motion at the point of 
the non-union of the scapular spine, there is no clear 
evidence of loose movement of the scapula.  The examiner also 
noted that the veteran was functioning fairly well while 
participating at a fairly high level of strenuous 
occupational exertion.


After consideration of all the evidence, the Board finds that 
the veteran's left shoulder disability is manifested 
primarily by mild atrophy of the supraspinatus and 
infraspinatus fascia, mild prominence at the base of the 
scapular spine posteriorly, slight limitation of motion, mild 
neurological deficits, and X-ray evidence of a non-union 
fracture at the base of the scapular spine and mild 
hypertrophic changes at the acromial clavicular joint.  The 
evidence does not show compensable limitation of motion of 
the left arm, compensable neurological deficits of the left 
arm or loose movement of the clavicle associated with the 
left shoulder disability.  The evidence indicates that the 
current 10 percent rating for the veteran's left shoulder 
disability under diagnostic code 5203 best represents his 
disability picture.  38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the only reported 
limitation of motion of the shoulder is noncompensable and 
the veteran is able to function well as a construction worker 
or a job with a high level of strenuous exertion.  It appears 
that the most prominent features of this disability are 
contemplated in the 10 percent rating for this condition 
under Diagnostic Code 5203, as noted above.



The Board recognizes that the veteran has slight limitation 
of motion of the left shoulder or arm and slight neurological 
deficits with repeated overhead activities, but these 
symptoms are not severe enough to warrant the assignment of 
separate compensable evaluations under diagnostic code 5201 
or 8519, respectively.  Nor does the evidence show 
manifestations of the disorder warranting a higher rating for 
this condition for a specific period or a "staged rating" 
at any time since the effective date of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).


The examiner who conducted the November 1995 VA examination 
opined that the veteran's problems could eventually result in 
rotator cuff impingement syndrome, and the veteran is advised 
to notify the RO if his left shoulder disability worsens.


The preponderance of the evidence is against the claim for a 
higher rating for the left shoulder disability, initially 
assigned a 10 percent evaluation, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

A higher rating for the left shoulder disability, initially 
assigned a 10 percent evaluation, is denied.



		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals



 

